Citation Nr: 1402929	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment of attorney or agent fees based on a VA decision dated November 25, 2008, to include as authorized pursuant to the Equal Access to Justice Act (EAJA).


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant's agent


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant is the Veteran's agent.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim for entitlement to payment.  The RO issued a statement of the case in May 2010, and the appellant timely filed a substantive appeal later that month.

In October 2012, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ); a transcript is in the claims file.


FINDINGS OF FACT

1.  The RO determined that past due benefits were due to the Veteran in a statement of the case issued on November 25, 2008.

2.  The Veteran and the agent entered into an Agent-Client Fee Contract (hereinafter, "fee agreement") on December 2, 2008, and it was first received by VA on December 5, 2008.

3.  The claim has not been subject to an appeal to the United States Court of Appeals for Veterans Claims (Court).


CONCLUSIONS OF LAW

1.  The criteria for the award of fees to the agent based on past due benefits to the Veteran are not met because the benefits to the Veteran were not determined to be past due subsequent to the agent's filing of the fee agreement.  38 U.S.C.A. § 5904 (2013); 38 C.F.R. §§ 14.636(c), (g), (h)(4) (2013).

2.  The criteria for the award of fees to the agent pursuant to the EAJA are not met because there is no free-standing cause of action by an agent to file for EAJA fees absent an underlying claim and appeal to the Court.  28 U.S.C.A. § 2412(d)(1) (2013); Jackson v. Shinseki, 23 Vet. App. 27, 35 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  All evidence pertinent to the appellant's claim has been obtained and fully developed.

Additionally, the appellant has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the appellant had met the criteria for a grant of his claim, and sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the appellant is not shown to be prejudiced on this basis.

Finally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appellant has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis

As an initial matter, the Board finds that the appellant's statements at his October 2012 hearing do not constitute a valid withdrawal of his claim for fees on the basis of past due benefits because the ostensible withdrawal was ambiguous.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); see also Kalman v. Principi, 18 Vet. App. 522, 524 (2004); Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Specifically, although the appellant stated that he was not seeking any money from the Veteran's past due benefits, he had testified earlier in the hearing that he was seeking compensation for the increase in past due benefits awarded in November 2008.  See October 2012 transcript, pp. 5-8.

The appellant's request for a percentage of past due benefits under the fee agreement is not warranted.  The RO determined that past due benefits were due to the Veteran in a statement of the case issued on November 25, 2008.  The Veteran and the agent entered into their fee agreement on December 2, 2008, and it was first received by VA on December 5, 2008.  The controlling regulation, 38 C.F.R. § 14.636(h)(4), states in pertinent part that:

[T]he agent or attorney must notify the agency of original jurisdiction within 30 days of the date of execution of the agreement of the existence of an agreement providing for the direct payment of fees out of any benefits subsequently determined to be past due and provide that agency with a copy of the fee agreement.  [Emphasis added.]

Here, the criteria for the award of fees to the agent based on past due benefits to the Veteran are not met because the benefits to the Veteran were not determined to be past due subsequent to the agent's December 2008 filing of the fee agreement.  38 U.S.C.A. § 5904 (2013); 38 C.F.R. §§ 14.636(c), (g), (h)(4) (2013).

The appellant's request for fees under EAJA is not warranted because the claim has not been appealed to the Court, and there is no free-standing cause of action by an agent to file for EAJA fees absent an underlying claim and appeal to the Court.  28 U.S.C.A. § 2412(d)(1) (2013); Jackson v. Shinseki, 23 Vet. App. 27, 35 (2009).


ORDER

Entitlement to payment of attorney or agent fees is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


